DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 03/29/2022 is acknowledged.  Applicant’s arguments presented in traversal has been found persuasive and restriction requirements has been withdrawn. 


Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claims 16 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komino (EP 0821395, hereinafter Komino).
With respect to claim 16, Komino discloses a plasma processing device (fig. 7), comprising: a process chamber (101) having a sidewall; an upper electrode (102) in an upper portion of the process chamber;
a lower electrode (114) in a lower portion of the process chamber, the lower electrode having a mounting region on which to mount a wafer (114 has a mounting region to mount a wafer);a gas exhaust passage between the sidewall and the lower electrode (132 is connected to exhaust passage which is between 114 and the sidewall of the chamber), the gas exhaust passage configured to exhaust a process gas; and
a gas exhaust plate (118) encircling the lower electrode and having a plurality of openings connect to the gas exhaust passage (fig. 4; 118 has plurality of openings), the gas exhaust plate configured to allow at least one region of a perimeter of the gas exhaust plate to be selectively in contact with the sidewall of the process chamber (118 of fig. 7 is connected to the chamber).
With respect to claim 17, Komino discloses the plasma processing device of claim 16, wherein the mounting region forms a ground path between the lower electrode and the upper electrode (Col. 6; lines 15-25).
With respect to claim 18, Komino discloses the plasma processing device of claim 16, wherein the gas exhaust plate is formed of a conductive material (col. 1; lines 33-34; col. 4; lines 37-38; col. 7; lines 23-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Komino in view of Li (CN 203675494, hereinafter Li).
With respect to claim 19, Komino discloses the plasma processing device of claim 16.
Komino does not explicitly disclose wherein the gas exhaust plate has an upper surface area greater than a lower surface area.
In an analogous art, Li discloses wherein the gas exhaust plate has an upper surface area greater than a lower surface area (121 of fig. 3). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Komino’s device by adding Li’s disclosure in order to provide uniform flow of exhaust gases.
With respect to claim 20, Komino discloses the plasma processing device of claim 16.
Komino does not explicitly disclose that wherein at least one opening of the plurality of openings in a region of the gas exhaust plate adjacent to the mounting region is provided with a size of an upper cross-section of the plurality of openings, the size of the upper cross-section of the plurality of openings being less than a size of a lower cross-section of the plurality of openings.
In an analogous art, Li discloses wherein at least one opening of the plurality of openings in a region of the gas exhaust plate adjacent to the mounting region is provided with a size of an upper cross-section of the plurality of openings, the size of the upper cross-section of the plurality of openings being less than a size of a lower cross-section of the plurality of openings (fig. 3; the upper cross-section of exhaust holes 121a is smaller than lower cross-section). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Komino’s device by adding Li’s disclosure in order to gradually increase the pressure of exhaust gas.


Allowable Subject Matter
          	Claims 1 & 9 have been allowed.
Claims 2 – 8 & 10 – 15 are allowed by virtue of dependency on claims 1 and 9.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 9, prior art as applied to claim 16 above does not disclose or render obvious the steps of preparing etched mapping date by measuring an etched amount from the test wafer, determining error region and adjusting at least on one of an upper cross-section of at least one of the plurality of openings, an upper cross-section of at least one of the plurality of openings in a region adjacent to the error region and an upper cross-section of at least one of the plurality of openings of a region in which the gas exhaust plate is in contact with a sidewall of the process chamber and adjusting a size of a lower cross-section of at least one of the plurality of openings, in combination with all other limitations of claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816